UNITED STATES DISTRICT COURT                                               For Online Publication Only
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                                                           ORDER
                                                                           10-CR-281(JMA)           FILED
                          v.                                                                        CLERK
                                                                                        5/21/2021 4:49 pm
JOSE CANDELARIO,
                                                                                         U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF NEW YORK
                                     Defendant.
                                                                                         LONG ISLAND OFFICE
---------------------------------------------------------------X
AZRACK, United States District Judge:

           Currently before the Court is a petition filed by Defendant Jose Candelario (“Defendant”

or “Candelario”) to vacate, set aside, or correct his conviction and sentence pursuant to 28 U.S.C.

§ 2255. See Motion to Vacate, ECF No. 507 (the “Petition”). For the reasons set forth below,

the Petition is DENIED.

                                                I. BACKGROUND1

           Defendant entered into a plea agreement in which he agreed to plead guilty to a single

count of the third superseding indictment—Count Eighteen, conspiracy to commit murder in aid

of racketeering in violation of 18 U.S.C. § 1959(a)(5). See Government’s Response Brief in

Opposition (“Govt Resp.”), Attachment A (“Plea Agreement”), ECF No. 539.                                    The Plea

Agreement, inter alia, indicates that: (1) the maximum statutory penalty for the count was ten (10)

years; (2) sets forth a likely range of imprisonment under the United States Sentencing Guidelines

(the “Guidelines”) that would exceed the statutory maximum; and (3) states that “because Count

Eighteen carries a statutory maximum sentence of 120 months, the advisory Guidelines range for

Count Eighteen is 120 months.” Id. at ¶ 2. The Plea Agreement also contains a waiver provision,

which provides that “[t]he defendant agrees not to file an appeal or otherwise challenge, by petition


1
    Only background facts relevant to determination of the pending Petition are set forth herein.
pursuant to 28 U.S.C. § 2255 or any other provision, the conviction or sentence in the event that

the Court imposes a term of imprisonment of 120 months or below. This waiver is binding without

regard to the sentencing analysis used by the Court.” Id. at ¶4.

       On June 13, 2011, Defendant pled guilty to Count Eighteen before Magistrate Judge Arlene

R. Lindsay. Minute Entry, ECF No. 282. On October 17, 2012, Defendant was sentenced by

District Judge Sandra J. Feuerstein to one hundred twenty (120) months imprisonment with three

(3) years of supervised release to follow. Minute Entry, ECF No. 410. He did not appeal his

conviction or sentence.

       On June 24, 2016, the Federal Defenders of New York filed a “placeholder” motion on

Defendant’s behalf, under Administrative Order 2016-05 of the Eastern District of New York,

seeking vacatur of Defendant’s conviction. See Letter, ECF No. 507. This submission contended

that, in sentencing Defendant, the Court erroneously designated Defendant as a “career offender”

by improperly considering the conspiracy to commit murder in the aid of racketeering to be a

“crime of violence” as defined by the Guidelines § 4B1.2(a)(2). Defendant filed a supplemental

memorandum of law, (“Def. Mem.”), ECF No. 536, in which he argued, inter alia, that the residual

clause in the Guidelines is unconstitutionally vague as it uses identical language to the residual

clause stricken by the Supreme Court in Johnson v. United States, 576 U.S. 591 (2015). The

Government filed its response. ECF No. 539. Defendant did not submit a reply, nor did he further

supplement his Petition despite receiving further opportunities to do so. See ECF Nos. 575, 589.

       According to the Federal Bureau of Prisons, Defendant was released from incarceration on

February 5, 2020. See Inmate Locator, https://www.bop.gov/inmateloc. The United States




                                                    2
Probation Department reports that Defendant’s period of supervised release commenced on his

release date and is scheduled to terminate on February 4, 2023.2

                                               II. DISCUSSION

        Section 2255 permits a prisoner in custody to move to vacate, set aside, or correct the

sentence on the grounds that “the sentence was imposed in violation of the Constitution or laws of

the United States, or that the court was without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral

attack.” 28 U.S.C. § 2255(a). To merit relief under Section 2255, a petitioner must demonstrate

“a constitutional error, a lack of jurisdiction in the sentencing court, or an error of law or fact that

constitutes a fundamental defect which inherently results in a complete miscarriage of justice.”

Cuoco v. United States, 208 F.3d 27, 30 (2d Cir. 2000) (internal quotation marks and citation

omitted). The petitioner must also show that the constitutional error had “substantial and injurious

effect” that caused “actual prejudice.” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (internal

quotation marks and citation omitted). “Because collateral challenges are in tension with society’s

strong interest in the finality of criminal convictions, the courts have established rules that make it

more difficult for a defendant to upset a conviction by collateral, as opposed to direct, attack.”

Yick Man Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010) (internal quotation marks and

citation omitted).

        Defendant challenges his sentence as illegal because it relied upon the application of an

unconstitutionally vague residual clause in the Guidelines. He further contends that the waiver




2
  The Petition is not mooted by Defendant’s release from prison as a petitioner “remains ‘in custody’ for purposes of
the jurisdictional requirement of § 2255 [when] he is still under supervised release.” Dong Cai v. United States, No.
13-CV-3617, 2013 WL 5934314, at *3 (E.D.N.Y. Nov. 1, 2013) (citing Scanio v. United States, 37 F.3d 858, 860 (2d
Cir. 1994) (additional citations omitted)).

                                                              3
contained in the Plea Agreement should not be enforced in regard to this Petition. His motion

proves unsuccessful on both procedural and substantive grounds.

A. Waiver

       “Waivers of the right to appeal a sentence are presumptively enforceable.” United States

v. Arevalo, 628 F.3d 93, 98 (2d Cir. 2010). Waivers are found to be unenforceable “only in very

limited situations, ‘such as when the waiver was not made knowingly, voluntarily, and

competently, when the sentence was imposed based on constitutionally impermissible factors, such

as ethnic, racial or other prohibited biases, when the government breached the plea agreement, or

when the sentencing court failed to enunciate any rationale for the defendant’s sentence.’” Id.

(quoting United States v. Gomez-Perez, 215 F.3d 315, 319 (2d Cir. 2000) (internal quotation marks

and citation omitted)). The Government argues that Defendant’s motion is barred by the collateral

attack waiver in the Plea Agreement; Defendant contends, inter alia, that enforcing the waiver

would be fundamentally unfair since his sentence is unconstitutional under Johnson. The Court

finds that the collateral attack waiver in the Plea Agreement is enforceable.

       Defendant does not claim that the waiver was not knowing and voluntary, and review of

the transcript of the plea hearing before Magistrate Judge Lindsay provides no basis for such an

argument. See 6/13/11 Transcript, ECF No. 296. During the plea hearing, Defendant agreed to

waive his right to appeal or collaterally attack his conviction and sentence if the Court sentenced

him to a term of 120 months in prison or less. Magistrate Judge Lindsay specifically addressed

the terms and effect of the waiver on several occasions, explaining that he was giving up his rights

to any further challenge. Id. at 9:2-12; see also id. at 9:16-20 (explaining to Defendant that if he

were to be sentenced to 120 months in prison, “you can’t come back to court in any shape, way or

form to challenge whether you’re guilty or whether the sentence was proper”). Defendant, under



                                                     4
oath, consistently affirmed that he understood the terms of the agreement. See id. at 9:13-14; 9:21-

22. He further acknowledged that he had read the Plea Agreement, that he had reviewed it with

his attorney, and that the terms had been explained to him. Id. at 12:21-13-3.

         Candelario challenges his sentence, relying upon Johnson and arguing that application of

the residual clause in the Guidelines violated his constitutional rights. The Second Circuit has

found that a defendant’s knowing and voluntary waiver of the right to collaterally attack his

sentence is enforceable and thus bars a Section 2255 motion based on Johnson. See Sanford v.

United States, 841 F.3d 578, 580 (2d Cir. 2016). The Court in Sanford noted that even if the

Guidelines provision was found to be unconstitutional in light of Johnson, “a defendant’s ‘inability

to foresee [a change in the law] does not supply a basis for failing to enforce an appeal waiver. On

the contrary, the possibility of a favorable change in the law after a plea is simply one of the risks

that accompanies pleas and plea agreements.’” Id. (alterations in original) (quoting United States

v. Lee, 523 F.3d 104, 107 (2d Cir. 2008); United States v. Morgan, 406 F.3d 135, 137 (2d Cir.

2005)). Defendant received a sentence of 120 months, which conformed to the conditions of the

plea agreement. Having received the benefit of his bargain, he cannot be heard to argue that the

agreement is unenforceable. See United States v. Blackwell, 651 F. App’x 8, 10 (2d Cir. 2016)

(summary order) (noting that defendant “received the benefit of that [plea] agreement and he has

waived any challenge to his sentence on the basis of Johnson”).3




3
   Some courts have recently found waivers of collateral review to be unenforceable where the defendant challenged
the constitutionality of the underlying conviction, not the sentence. See, e.g., Negron v. United States, -- F. Supp. 3d
--, 2021 WL 633817, at *4 (E.D.N.Y. Feb. 18, 2021) (finding waiver unenforceable, and noting that “Sanford, and
each of the cases relied upon by Sanford, dealt with challenges to the sentence imposed, rather than the conviction
itself”). Even assuming, arguendo, that this analysis is correct, these cases do not apply since Candelario’s challenge
is to his sentence only.

                                                               5
        Defendant’s knowing and voluntary waiver of his right to collaterally attack his sentence

is enforceable to bar his Section 2255 Petition. Moreover, even assuming that the collateral attack

waiver is not enforceable, however, his Petition fails on the merits as well.

B. Merits

       The Supreme Court in Johnson struck down the residual clause of the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e), as unconstitutionally vague in violation of due

process. Defendant argues that since the residual clause in the Guidelines used to sentence him

and the ACCA’s residual clause “are identically worded and interpreted, . . . Johnson’s holding

that the ACCA’s residual clause is void for vagueness applies equally to § 4B1.2(a)’s residual

clause.” Def. Mem. at 4. He specifically notes that the Supreme Court was considering a case,

Beckles v. United States, that “will decide whether the Guidelines’ residual clause is likewise void

for vagueness.” Id. at 8. When the Supreme Court issued its decision in Beckles, however, it

made a distinction between the residual clause at issue in Johnson and the residual clause included

in the Guidelines, noting that the Guidelines “do not fix the permissible range of sentences” but

rather “merely guide the exercise of a court’s discretion in choosing an appropriate sentence within

the statutory range.” Beckles v. United States, -- U.S. --, 137 S. Ct. 886, 892, 197 L. Ed. 2d 145

(2017). After further observing that the Guidelines “do not implicate the twin concerns underlying

vagueness doctrine–providing notice and preventing arbitrary enforcement,” id., 137 S. Ct. at 894,

the Court held “that the advisory Sentencing Guidelines are not subject to a vagueness challenge

under the Due Process Clause and that § 4B1.2(a)’s residual clause is not void for vagueness.” Id.

at 137 S. Ct. at 895. Thus, Defendant’s argument to the contrary is meritless.

       Applying Beckles, courts have routinely dismissed Section 2255 petitions where the

defendant argued that the residual clause in the Guidelines was unconstitutionally vague. See,



                                                     6
e.g., Ortiz v. United States, No. 06-cr-532, 2018 WL 1701934, at *3 (E.D.N.Y. Mar. 30, 2018)

(Petitioner’s argument that the residual clause in the Guidelines is unconstitutionally vague fails

“because under Beckles, the Career Offender Guideline is not subject to void-for-vagueness

challenge”); Poole v. United States, No. 14-CR-06175, 2017 WL 2572361, at *1 (W.D.N.Y. June

14, 2017) (“due to the holding of Beckles, [Defendant]’s § 2255 motion has been rendered

meritless and it is therefore dismissed”); Maddox v. United States, No. 16-CV-958, 2017 WL

1424632, at *4 (D. Conn. Apr. 19, 2017) (finding no basis for Section 2255 motion “[b]ecause

Beckles directly rejected the argument [Defendant] seeks to make—that the Guidelines’ use of the

‘residual clause’ in the definition of ‘career offender’ is void for vagueness…”); United States v.

Flores, No. 12-CR-874, 2017 WL 1274216, at *1 (S.D.N.Y. Apr. 4, 2017) (“[b]ecause the Supreme

Court held in [Beckles] that, unlike ACCA, the Sentencing Guidelines are not subject to vagueness

challenges, defendant’s motion is denied”). As Defendant’s argument is squarely rejected by

Beckles, his Petition must be dismissed.

                                      III. CONCLUSION

       For the foregoing reasons, Defendant’s Petition, ECF No. 507, is DENIED. The Clerk of

the Court is respectfully directed to close the corresponding civil case, No. 16-cv-3488.

       The Court declines to issue a certificate of appealability because Defendant has not made

a substantial showing that he was denied a constitutional right. See 28 U.S.C. § 2253(c)(2).

SO ORDERED.


                                                      /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE

Dated: Central Islip, New York
       May 21, 2021



                                                    7
